Citation Nr: 1704009	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO. 11-16 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a neck disability, to include as secondary to a service-connected back disability. 

2. Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979; and from March 1980 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. Jurisdiction over the appeal was then transferred to the RO in Houston, Texas. Since jurisdiction was transferred, the Veteran moved to Pennsylvania and has requested transfer of jurisdiction to the RO in Philadelphia, Pennsylvania; however, at this time, jurisdiction remains with the Houston RO. 

In September 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In December 2014, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration, and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 

REMAND

In the December 2014 Remand, the Board directed the AOJ to notify the Veteran regarding outstanding private medical records and records from the Chemung County Sheriff's Department. In February 2015, the AOJ sent a notification letter to the Veteran requesting that he submit the outstanding records or submit the appropriate releases to allow VA to obtain the records. This notification letter was sent to the Veteran at an address in Porter, Texas. The AOJ then received notification that the Veteran had moved to Ohio, but it does not appear that the notification letter was resent to the Veteran's updated address. In addition, the Veteran has since moved to Pennsylvania. To date, the Veteran has not responded to the February 2015 correspondence. Therefore, a remand is needed to ensure that the Veteran has received proper notification regarding the outstanding records. 

In addition, the Board has a duty to consider all theories of entitlement to the benefit sought that are reasonably raised by the record. While the Veteran has only claimed entitlement to service connection for a neck disability on a direct basis during the current appeal, during his original claim of service connection, which the Board reopened in December 2014, the Veteran claimed entitlement to service connection on a secondary basis as caused or aggravated by a service-connected back disability. Therefore, an addendum medical opinion is needed to address the theory of secondary service connection. 

Accordingly, the case is REMANDED for the following actions:

1. Confirm the Veteran's current address and resend the February 2015 correspondence requesting that the Veteran submit outstanding private medical records, including those from Dr. Martino and Dr. Droleski, and outstanding employment records from the Chemung County Sheriff's Department, or submit the appropriate releases to allow VA to obtain such outstanding records. 

Associate all records obtained with the claims file. If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative and give him an opportunity to submit such information.

2. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all VA treatment records dated after February 2015. 

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the March 2015 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's neck disability. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence, the VA examiner should offer the following opinion:

Is the Veteran's neck disability caused or aggravated by the service-connected back disability (L5-S1 spondylolisthesis, status post lumbosacral fusion with hemilaminectomy), to include any treatment provided for the back disability?

If the opinion is that the neck disability was aggravated by the service-connected back disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinion. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*In December 1983, the Veteran underwent fusion of the L5 and S1 vertebrae at a private hospital. Post-operatively, the Veteran was casted for a time and then progressed into a Knight chairback lumbar brace. 

*In a July 1984 statement, the Veteran contended that his neck disability was the result of his back disability. 

*Upon VA examination in December 1984, the Veteran reported left shoulder and neck pain with use of the left arm. He reported that symptoms began following the lumbosacral fusion. The VA examiner noted that there was evidence of nerve compression, which he presumed occurred during the surgery, resulting in a compression injury of the left supraspinatus and long thoracic nerves. See June 1984 Electromyographic Diagnostic Report.

*A February 1985 VA treatment record reflects that the Veteran reported a neck injury in 1977 with recurrent neck pain and periodic numbness in the hands. The VA clinician noted that the Veteran most likely had a cervical spine pathology.

*A March 1985 VA neurology consultation record reflects that the Veteran reported left-sided neck pain as beginning following the lumbar surgical fusion. The Veteran recalled no specific injury, but noted some discomfort on casting following the surgery. Following examination, the VA neurologist noted that the question of trauma in casting during the lumbosacral fusion was a remote possibility. The neurologist also noted isolated left supraspinatus and infraspinatus denervation and negative diagnostic testing relating to the cervical spine. 

*Upon VA examination in March 1987, the Veteran reported recurrent neck and shoulder pain. The VA examiner noted that while the damage to the left supraspinatus nerve had resolved, the Veteran still reported occasional head and neck pain. 

*A December 1998 VA treatment record reflects that the Veteran reported chronic neck pain and stiffness after two traumatic in-service incidents: the lumbosacral injury and surgical repair, and a fall onto his right shoulder. The VA clinician indicated that the Veteran "has several etiologies of his chronic spinal pain including previous trauma to his low back with resultant degenerative joint disease and cervical spine disease."

*Upon VA examination in June 1991, the Veteran reported constant neck and back pain since 1978. The VA examiner noted the lumbosacral fusion and laminectomy in 1983 and noted that the Veteran reported that "since then [he] has [had] bad pain in his neck," although X-rays have been negative. The VA examiner diagnosed chronic neck pain. 

*Upon VA examination in January 2003 and June 2004, the Veteran reported chronic neck pain since service. 

*An April 2004 private treatment record reflects that the Veteran reported neck pain since the 1980s "a few years" after the back injury and surgical treatment. 

*A November 2004 private treatment record reflects that the Veteran reported to the treating clinician that a different clinician told the Veteran that his increasing lumbar pain was a result of his cervical pain and inflammation, suggesting a relationship between the two conditions. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case. An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




